Citation Nr: 0325666	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-18 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to April 1969.  He 
died at a VA Medical Center in May 1998.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the by 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death; and from a February 1999 rating decision 
that denied entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1151.  A supplemental 
statement of the case was issued in March 2001, wherein the 
RO combined all theories of entitlement into a single issue 
of entitlement to DIC compensation under 38 U.S.C. § 1151 
and/or on a presumptive basis related to Agent Orange 
exposure.  The Board has chosen to list the issues on appeal 
as indicated on the title page of the decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO.

2.  The veteran served on active duty in Vietnam.

3.  The veteran died due to respiratory failure secondary to 
metastic squamous cell cancer of the lung.  


CONCLUSION OF LAW

A presumptive residual disease caused, hastened or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1116(a)(2)(F) (as amended by § 201(c) 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001)) 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died of a respiratory 
cancer that he acquired as a result of exposure to Agent 
Orange in service.  Alternatively, she contends that he was 
not given proper treatment or care at the VA Medical Center 
during hospitalizations leading up to, and during, his 
terminal stay.

In a July 1998 rating decision, the RO, in part, denied the 
appellant's claim for service connection for the cause of the 
veteran's death because while VA at that time had determined 
that a positive association existed between exposure to 
herbicides and the subsequent development of cancers of the 
lung, bronchus, larynx, and trachea, those cancers were 
required to become manifest within 30 years of after last 
exposure.  It was determined that the veteran was 
hospitalized and first diagnosed with squamous cell carcinoma 
of the left true focal vocal cord during an admission at VA 
in June 1997, more than 30 years from his service in Vietnam.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  A service-connected disability may be 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  See 38 C.F.R. § 3.312(c).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  The diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents are enumerated at 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e), and include respiratory cancers.  
Effective January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  Also, the legislation 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure.  
See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  
Therefore, if a respiratory cancer becomes manifest to a 
degree of 10 percent or more at any time (emphasis added) 
after service, it is presumed to be a residual of the 
veteran's exposure to a herbicide agent, including Agent 
Orange, while the veteran was in Vietnam.

The veteran's service awards and decorations document that he 
served in Vietnam, and received combat related awards and 
decorations, including a Purple Heart.  The RO has developed 
evidence indicating that he served in Vietnam for one year 
and one month, returning the states in December 1966 or 
January 1967.  Hence, he is presumed to have been exposed to 
herbicides while in Vietnam.  

Other pertinent evidence includes a private medical opinion 
dated in May 2000 from Emerson Emory, M.D., a VA medical 
opinion dated in July 2000, and the appellant's testimony 
given at personal hearing at the RO in February 2001.  Dr. 
Emory opined that if a biopsy had been done in conjunction 
with the veteran's complaints of throat problems, his cancer 
would have been found at a much earlier date.  In July 2000, 
a VA examiner provided a medical opinion as to the 
relationship between complaints of throat problems diagnosed 
as sinusitis and thrush in 1996 or earlier and the diagnosis 
of cancer of the larynx with metastasis to the lungs in 1997.  
Ultimately, he opined that there was no relationship between 
the thrush and sinusitis and the veteran's squamous cell 
cancer of the larynx, and that the most likely significant 
factors in development of the cancer of the larynx was the 
veteran's long-time alcohol abuse and tobacco use.  At her 
personal hearing at the RO in February 2001, the appellant 
reiterated her theories of entitlement and described in 
chronological order the symptoms of the throat the veteran 
experienced from 1992 until his demise.  

The evidence on file indicates that the veteran died from 
complications of a respiratory cancer, respiratory failure 
secondary to metastatic squamous cell cancer of the lung, 
which is one of the presumptive diseases enumerated in 38 
C.F.R. § 3.309(e).  The Board has considered whether the July 
2000 VA opinion rebuts this presumption.  The VA examiner 
indicated that the most likely significant factors causing 
the cancer were alcohol and tobacco use.  While this 
examiner's opinion must be afforded some weight, the Board 
must also acknowledge that based on medical and scientific 
studies, VA has determined that an association exists between 
exposure to herbicide agents and the eventual development 
(even many years later) of certain cancers such as the one 
which caused the veteran's death.  Moreover, the VA examiner 
did not entirely rule out exposure to herbicide agents as 
having a role in the development of the veteran's cancer.  
Even if the reported alcohol and tobacco use played a 
significant role in the development of the cancer, it would 
seem that the various medical studies which led VA to 
establish a presumption for this type of cancer would also 
require a finding that the veteran's exposure to herbicide 
agents was an additional significant factor with regard to 
the development of cancer.  After careful deliberation and 
review of the record, the Board concludes that the positive 
evidence is in a state of equipoise with the negative 
evidence.  Under such circumstances, the benefit of the doubt 
goes to the appellant.  38 U.S.C.A. § 5107(b).  The Board 
therefore finds that entitlement to DIC based on the cause of 
the veteran's death is warranted.  38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.312.

The remaining issue on appeal involves the appellant's theory 
of entitlement to DIC benefits based on a failure of VA 
medical care provides to properly diagnose the veteran's 
cancer.  See generally 38 U.S.C. § 1151.  However, this issue 
is moot in view of the favorable decision by the Board on the 
cause of death issue. 

Lastly, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) applies to this case.  The Board further 
acknowledges recent judicial decisions addressing the 
requirements under VCAA.  See generally Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in view of the favorable 
decision of the Board, there is no need to consider whether 
there were any notice and/or duty to assist deficiencies as 
there is obviously no prejudice to the appellant as a result.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



